Citation Nr: 0116719	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  92-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran entitlement to 
service connection for a back disability and for a 
compensable evaluation for bilateral hearing loss with 
tinnitus.  The veteran appealed.  

In a March 1993 decision, the Board denied service connection 
for a back condition and confirmed the noncompensable rating 
for the bilateral defective hearing.  In the same decision, 
the Board granted a separate 10 percent disability evaluation 
for tinnitus, based on its finding that the condition 
developed as a result of the veteran's exposure to acoustic 
trauma during his military service.  The veteran appealed the 
Board's March 1993 decision to the United States Court of 
Veterans Appeals (since March 1, 1999, known as the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as Court).  

In a December 1994 decision, the Court affirmed the Board's 
March 1993 decision pertaining to tinnitus and vacated that 
the Board's denial of service connection for a low back 
disorder and denial of an increased rating for bilateral 
hearing loss.  The Court remanded the vacated issues back to 
the Board to resolve the inconsistencies pertaining to the 
nature and etiology of the veteran's back condition, as well 
as to afford the Board the opportunity to set forth adequate 
reasons and bases for its determination regarding the 
severity of the veteran's hearing loss, along with 
consideration of the propriety of an extraschedular rating.  
See [citation redacted].  In response to the Court order, the Board remanded the claim to the RO for completion of additional development in April 1995.  

Pursuant to the directives in the Board's April 1995 remand, 
the veteran underwent medical examination and, in July 1996, 
the RO granted him entitlement to service connection for a 
back disability, to which a 10 percent rating was assigned, 
effective from January 1992, the date of receipt of the 
veteran's claim for service connection.  The same decision 
denied both a compensable evaluation for bilateral hearing 
loss and an effective date earlier than January 6, 1992, for 
the grant of a separate rating for tinnitus.  The case was 
returned to the Board and, in a September 1997 decision, the 
Board denied the veteran a compensable rating for bilateral 
defective hearing and noted that, since the veteran had not 
expressed any disagreement with the 10 percent evaluation 
assigned the back disorder, the issue was not before the 
Board.  The Board also mentioned in its decision that the 
veteran had recently raised the issue of an earlier effective 
date for the grant of tinnitus, but that the issue also was 
not before the Board; rather, it was referred to the RO for 
any development.  The veteran appealed the Board's September 
1997 decision to the Court.  

In an August 2000 memorandum decision, the Court affirmed the 
Board's September 1997 decision in part (not to refer the 
bilateral hearing loss claim to the Under Secretary for 
Benefits for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1)), and vacated it in part 
(claims for increased ratings for bilateral defective 
hearing, tinnitus, low back disorder, and an earlier 
effective date for tinnitus).  The Court remanded the vacated 
issues back to the Board for further adjudication.  The case 
has since been returned to the Board for compliance with the 
directives specified in the Court's memorandum decision.  

The Court's August 2000 memorandum decision's directives 
include adjudication of the issue of entitlement to an 
effective date earlier than January 6, 1992, for the grant of 
service connection for tinnitus and for assignment of a 10 
percent evaluation for that disability.  As noted earlier in 
this decision, the Board had referred those issues to the RO 
in the Board's September 1997 decision, which was appealed to 
the Court.  However, during the veteran's appeal to the 
Court, and pursuant to the Board's referral, the RO developed 
those claims prior to the issuance of the Court's August 2000 
memorandum decision.  

In October 1997, the veteran was notified by VA letter of the 
RO's July 1996 denial of an effective date earlier than 
January 6, 1992, for the grant of a separate evaluation for 
tinnitus and assignment of a 10 percent evaluation for the 
disability.  A Notice of Disagreement (NOD) with that 
decision was received from the veteran in November 1997.  He 
was sent, along with a cover letter explaining his appellate 
rights, a Statement of the Case (SOC) on those issues in 
November 1998.  The veteran's substantive appeal on those 
issues was received in December 1998.  The Board issued a 
final decision on April 19, 2000, denying the veteran 
entitlement to an effective date earlier than January 6, 
1992, for the grant of service connection for tinnitus, 
separate and apart from bilateral hearing loss, and 
assignment of a compensable evaluation for the disability.  
Hence, the Board finds it has fully complied with the Court's 
memorandum decision directives and no further action on those 
issues need be taken.  


REMAND

In its September 1997 decision, the Board denied a 
compensable rating for the veteran's hearing loss based upon 
the results of a June 1995 audiogram.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6100, Tables VI and VII.  On June 10, 1999, 
the schedule for rating diseases of the ear was amended.  In 
its August 2000 memorandum decision, the Court notes that, 
although the schedule was changed after the Board's September 
1997 decision, the change became effective during the 
pendency of the veteran's appeal.  Where, as in this case, 
the laws or regulations governing the claim change during the 
pendency of an appeal, the version most favorable to the 
veteran must be applied, absent a contrary intent of Congress 
or the Secretary of the VA.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-213 (1991).  In its memorandum decision, and 
pursuant to Karnas, the Court directed that the Board must 
determine which of the two versions of the rating code is 
more favorable and apply that version to the veteran's claim 
for a compensable rating for his service connected bilateral 
hearing loss.  Accordingly, a remand to the RO is necessary 
for compliance with the directives specified in the Court's 
memorandum decision for adjudication of the veteran's claim 
for a compensable rating for his service-connected bilateral 
hearing loss taking into consideration the schedule for 
rating diseases of the ear that was in effect prior to June 
10, 1999, and the current schedule, effective on June 10, 
1999.  

As previously noted, in April 1995, the Board remanded the 
issues of service connection for a chronic back disorder and 
for a compensable rating for bilateral hearing loss.  
Pursuant to the directives in that remand, the veteran 
underwent medical evaluation for his claimed back condition 
and audiology evaluation for his hearing loss.  Based on the 
results of the medical examinations, the RO, in a July 1996 
rating decision, granted service connection for degenerative 
arthritis of the lumbar spine and assigned the disability an 
10 percent rating, effective from January 1992, and denied a 
compensable evaluation for bilateral hearing loss.  The case 
then was returned to the Board.  

In its August 2000 memorandum decision, the Court noted that, 
in August 1996, the veteran submitted a statement, which can 
reasonably be construed as expressing disagreement or 
dissatisfaction with the RO's decision, in that the statement 
was timely and it expressed a desire for appellate level 
review regarding the assignment of 10 percent for his 
service-connected back disorder.  Since the statement meets 
all of the statutory and regulatory requirements, the Court 
found that the August 1996 statement was a Notice of 
Disagreement (NOD) to the RO's decision.  See 38 U.S.C.A. 
§ 7105; see also Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  

The veteran's August 1996 statement appears to the Board that 
he wanted only a 10 percent disability rating for his back 
disorder; which had been granted by the RO in July 1996; 
however, the veteran was not notified of the decision until 
October 1997.  Nonetheless, the Court, in its August 2000 
memorandum decision, stated that the Board erred in failing 
to consider that statement as expressing the veteran's 
dissatisfaction with the 10 percent evaluation and that the 
Board erred in failing to address the issue in its September 
1997 decision.  Since the Court has made this determination 
on appeal, it is finally settled and cannot be ignored by the 
Board.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

Inasmuch as the Court found that the veteran's August 1996 
statement is an expression of his dissatisfaction with the 
initial rating assigned the recently service-connected back 
disability, that issue is recharacterized as the propriety of 
the assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Further, since the veteran's August 
1996 statement is considered an NOD, that issue needs to be 
remanded to the RO for issuance of an SOC and adjudication of 
that claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

The Board also notes that the most recent VA examination for 
bilateral hearing loss was conducted in 1995.  Given the 
lapse of time in this case and the need for an audiology 
examination responsive to the revised rating criteria, the 
veteran should be offered another audiology evaluation.  When 
the veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing him with a new 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, on remand, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements are in 
compliance with the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should review the issue of the 
propriety of the assignment of the 
initial 10 percent rating assigned the 
veteran's service-connected back 
disability to determine whether 
additional development, to include 
medical examination, is warranted.  See 
Fenderson, 12 Vet. App. 119.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare an 
SOC in accordance with 38 C.F.R. § 19.29 
(2000), unless the matter is resolved by 
granting the benefits sought or by the 
veteran's withdrawal of the NOD.  See 
38 C.F.R. § 19.26 (2000), see also 
Manlincon, 12 Vet. App. at 240-41.  If, 
and only if, a timely substantive appeal 
is received should the matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2000).  

2.  The RO is to schedule the veteran to 
undergo VA audiology examination to 
determine the nature and severity of his 
bilateral hearing loss.  It is imperative 
that the claims folder, containing all 
evidence relevant to the case, including 
a copy of this REMAND, be provided to the 
VA examiner for review of the veteran's 
pertinent medical history.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should refer 
to formal or informal guidance that 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for a 
compensable rating for his bilateral 
hearing loss in light of all applicable 
evidence of record and all pertinent 
legal authority, to include evaluation of 
the claim under both the old (prior to 
June 10, 1999) and current (effective 
June 10, 1999) criteria for evaluating 
diseases of the ear, and apply the more 
favorable result, if any.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

6.  If the benefit sought by the veteran 
continues to be denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to a compensable 
rating for bilateral hearing loss.  The 
requisite period of time should be allowed 
for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


